Defendant-appellant, Montell Williams, was charged under the drug law in violation of R.C. 2925.11, and of possession of criminal tools in violation of R.C. 2923.24. On July 10, 1990, the jury returned a verdict of guilty, and on July 24, 1990, the judge sentenced appellant to a term of six months' incarceration on each count, to run concurrently. Appellant was also ordered to pay costs.
Appellant timely filed his appeal, and set forth eight assignments of error. No stay of execution of sentence pending appeal is indicated in the record. *Page 543 
Absent any contrary facts in the record, this court presumes regularity and assumes the appellant completed his sentence.
The Supreme Court set forth the test for mootness under these circumstances in State v. Berndt (1987), 29 Ohio St.3d 3, 4, 29
OBR 173, 174, 504 N.E.2d 712, 713:
"This court has held that `[w]here a defendant, convicted of a criminal offense, has voluntarily paid the fine or completed the sentence for that offense, an appeal is moot when no evidence is offered from which an inference can be drawn that the defendant will suffer some collateral disability or loss of civil rights from such judgment or conviction.' State v. Wilson
(1975), 41 Ohio St.2d 236, 70 O.O.2d 431, 325 N.E.2d 236, syllabus. The burden of presenting evidence that he has such a `substantial stake in the judgment of conviction' is upon the defendant. Id. at 237, 70 O.O.2d at 432, 325 N.E.2d at 237. Thus, this appeal is moot unless appellee has at some point in this proceeding offered evidence from which an inference can be drawn that appellee will suffer some collateral legal disability or loss of civil rights."
Appellant in the case sub judice has not presented any evidence from which an inference can be drawn that he will suffer some collateral legal disability or loss of civil rights. Therefore, this appeal is dismissed as moot.
This cause is dismissed.
Appeal dismissed.
FRANCIS E. SWEENEY, J., concurs.
ANN DYKE, P.J., dissents.